Title: VII. Final State of the Report on Weights and Measures, [4 July 1790]
From: Jefferson, Thomas
To: 



[4 July 1790]

The Secretary of state to whom was referred, by the house of representatives, to prepare and report a proper plan or plans for establishing uniformity in the currency, weights and measures of the U.S. in obedience thereto, makes the following report.
To obtain uniformity in measures, weights and coins, it is necessary to find some measure of invariable length, with which, as a standard, they may be compared.
There exists not in nature, as far as has been hitherto observed, a single subject, or species of subject accessible to man, which presents one constant and uniform dimension.
The globe of the earth itself indeed might be considered as invariable in all it’s dimensions, and that it’s circumference would furnish an invariable measure. But no one of it’s circles great or small, is accessible to admeasurement through all it’s parts: and the various trials to measure definite portions of them have been of such various result, as to shew there is no dependance on that operation for certainty.
Matter then, by it’s mere extension, furnishing nothing invariable, it’s Motion is the only remaining resource.
The motion of the earth round it’s axis, tho’ not absolutely uniform and invariable, may be considered as such for every human purpose. It is measured obviously but unequally, by the departure of a given meridian from the sun, and it’s return to it, constituting a solar day. Throwing together the inequalities of Solar days, a mean interval, or day, has been found, and divided by very general consent into 86,400 equal parts.
A pendulum, vibrating freely in small and equal arcs, may be so adjusted in it’s length as by it’s vibrations, to make this division of the earth’s motion into 86,400 equal parts called seconds of mean time.
Such a pendulum then becomes itself a measure of determinate length, to which all others may be referred, as to a standard.
But even the pendulum is not without it’s uncertainties.

1. The difficulty of ascertaining in practice it’s center of oscillation, as depending on the form of the Bob and it’s distance from the point of suspension; the effect of the weight of the suspending wire towards displacing the center of oscillation; that center being seated within the body of the bob, and therefore inaccessible to the measure; are sources of considerable incertainty.
2. Both theory and experience prove that, to preserve it’s isochronism, it must be shorter towards the equator, and longer towards the poles.
3. The height of the situation above the common level, as being an increment to the radius of the earth, diminishes the length of the pendulum.
4. The pendulum being made of metal, as is best, it varies it’s length with the variations in the temperature of the atmosphere.
5. To continue small and equal vibrations through a sufficient length of time, and to count these vibrations, machinery and a power are necessary, which may exert a small but constant effort to renew the waste of motion: and the difficulty is so to apply these as that they shall neither retard nor accelerate the vibrations.
1. In order to avoid the uncertainties which respect the center of oscillation, it has been proposed by Mr. Leslie, an ingenious artist of Philadelphia, to substitute for the pendulum, an uniform cylindrical rod, without a Bob.
Could the diameter of such a rod be infinitely small, the center of oscillation would be exactly at two thirds of the whole length, measured from the point of suspension. Giving it a diameter which shall render it sufficiently inflexible, the center will be displaced indeed; but, in a Second rod, not the 600,000th part of it’s length,  and not the hundredth part as much as in a Second pendulum, with a Spherical Bob of proper diameter. This displacement is so infinitely minute then, that we may consider the center of oscillation for all practical purposes as residing at two thirds of the length from the center of suspension. The distance between these two centers might be easily and accurately ascertained in practice. But the whole rod is better for a standard than any portion of it, because sensibly defined at both it’s extremities.
2. The uncertainty arising from the difference of length requisite for the Second pendulum, or the Second rod, in different latitudes, may be avoided by fixing on some one latitude to which our standard shall refer. That of 38.° as being the middle latitude of the United states, might seem the most convenient, were we to consider ourselves alone. But connected with other nations by commerce and science, it is better to fix on that parallel which bids fairest to be adopted by them also. The 45th. as being the middle term between the Equator and Pole has been heretofore proposed in Europe; and the proposition has been lately renewed there under circumstances which may very possibly give it some effect. This parallel is distinguished with us also, as forming our principal Northern boundary. Let the completion of the 45th. degree then give the Standard for our Union, with the hope that it may become a line of union with the rest of the world.
The difference between the Second rod for 45.° of latitude, and that for 31.° our other extreme, is to be examined.
The Second pendulum for 45.° of latitude, according to Sr. Isaac Newton’s computation, must be of  39.14912 inches English measure, and a rod, to vibrate in the same time, must be of the same length between the centers of suspension and oscillation; and consequently it’s whole length 58.7 (or more exactly 58.72368) inches. This is longer than the rod which shall vibrate seconds in 31.° of Latitude by about 1/679 part of it’s whole length; a difference so minute that it might be neglected, as insensible, for the  common purposes of life. But in cases requiring perfect exactness, the Second rod, found by trial of it’s vibrations in any part of the U.S. may be corrected by computation for the latitude of the place, and so brought exactly to the standard of 45.°
3. By making the experiment in the level of the ocean, the difference will be avoided which a higher position might occasion.
4. The expansion, and contraction of the rod with the change of temperature is the fourth source of uncertainty beforementioned, according to the high authority so often quoted. An iron rod, of given length, may vary, between summer and winter, in temperate latitudes, and in the common exposure of houseclocks from 1/1728 to 1/2592 of it’s whole length: which in a rod of 58.7 inches will be from about two to three hundredths of an inch. This may be avoided by adjusting and preserving the standard in a cellar, or other place, the temperature of which never varies. Iron is named for this purpose, because the least expansible of the metals.
5. The practical difficulty resulting from the effect of the machinery and moving power, is very inconsiderable in the present state of the arts; and in their progress towards perfection, will become less and less. To estimate and obviate this, will be the artist’s province. It is as nothing when compared with the sources of inaccuracy hitherto attending measures.
Before quitting the subject of the inconveniencies, some of which attend the pendulum alone, others both the pendulum and rod, it must be added that the rod would have an accidental, but very precious advantage over the pendulum in this country, in the event of our fixing the foot at the nearest aliquot part of either: for the difference between the common foot and those so to be deduced would be three times greater in the case of the pendulum than in that of the rod.
Let the Standard of measure then be an uniform cylindrical rod of iron, of such length as in lat. 45.° in the level of the ocean, and  in a cellar or other place, the temperature of which does not vary thro’ the year, shall perform it’s vibrations, in small and equal arcs, in one second of mean time.
A standard of invariable length being thus obtained, we may proceed to identify by that the measures, weights, and coins of the U.S. but here a doubt presents itself as to the extent of the reformation meditated by the house of representatives. The experiment made by Congress in the year 1786. by declaring that there should be one money of account and paiment through the U.S. and that it’s parts and multiples should be in a decimal ratio, has obtained such general approbation, both at home and abroad, that nothing seems wanting, but the actual coinage, to banish the discordant pounds, shillings, pence and farthings of the different states, and to establish in their stead the new denominations. Is it in contemplation with the house of representatives to extend a like improvement to our measures and weights, and to arrange them also in a decimal ratio? The facility which this would introduce into the vulgar arithmetic would unquestionably be soon and sensibly felt by the whole mass of the people, who would thereby be enabled to compute for themselves whatever they should have occasion to buy, to sell, or to measure, which the present complicated and difficult ratios place beyond their computation for the most part.—Or, is it the opinion of the representatives that the difficulty of changing the established habits of a whole nation opposes an insuperable bar to this improvement? Under this uncertainty the Secretary of state thinks it his duty to submit alternative plans, that the house may at their will adopt either the one or the other exclusively, or the one for the present, and the other for a future time, when the public mind may be supposed to have become familiarised to it.
I.
And first on the supposition that the present measures and weights are to be retained, but to be rendered uniform and invariable, by bringing them to the same invariable standard.
The first settlers of these states having come chiefly from England brought with them the measures and weights of that country. These alone are generally established among us, either by law or usage, and these therefore are alone to be retained and fixed. We must resort to that country for information of what they are or ought to be.
This rests principally on the evidence of certain standard measures  and weights, which have been preserved of long time in different deposits. But differences among these having been known to exist, the house of commons in the years 1757. and 1758. appointed committees to enquire into the original standards of their weights and measures. These committees, assisted by able mathematicians and artists, examined and compared with each other the several standard measures and weights, and made reports on them in the years 1758. and 1759. The circumstances under which these reports were made entitle them to be considered as far as they go, as the best written testimony existing of the standard measures and weights of England: and as such they will be relied on in the progress of this report.
Measures of length.
The measures of length in use among us are


The league of 3. miles;
The ell of a yard and quarter;


The mile of 8. furlongs;
The yard of 3. feet;


The furlong of 40. poles or perches;
The foot of 12. inches; and


The pole or perch of 5½ yards;
The inch of 10. lines.


The fathom of 2. yards;



On this branch of their subject the committee of 1757. 1758. says that the Standard measures of length at the Receipt of the Exchequer are a yard, supposed to be of the time of H.7. and a yard and ell supposed to have been made about the year 1601. that they are brass rods, very coarsely made, their divisions not exact, and the rods bent: and that in the year 1742, some members of the Royal society had been at great pains in taking an exact measure of these standards by very curious instruments, prepared by the ingenious Mr. Graham; that the Royal society had had a brass rod made pursuant to their experiments, which was made so accurately, and by persons so skilful and exact, that it was thought not easy to obtain a more exact one; and the Committee in fact found it to agree with the standards at the Exchequer as near as it was possible. They furnish no means, to persons at a distance, of knowing what this standard is. This however is suppli[ed by the evidence of the Second pendulum, which according to the authority before quoted is, at London, 39.1682 English inches, and consequently the Second rod there is of 58.7523 of the same inches. When we shall have found then, by actual trial, the Second rod for 45.° by adding the difference of their computed length, to wit  287/10000 of an inch, or rather 3/10 of a line (which in practice will endanger less error than an attempt at so minute a fraction as the ten thousandth parts of an inch) we shall have the Second rod of London, or a true measure of 58¾ English inches. Or to shorten the operation, without varying the result,]
Let the Standard rod of 45.° be divided into 587⅕ equal parts; and let each of these parts be declared a line;

10 lines an inch;
12 inches a foot;
3. feet a yard;
3. feet 9. Inches an ell;
6. feet a fathom;
5½ yards a perch or pole;
40. poles or perches a furlong;
8. furlongs a mile;
3. miles a league.
Superficial measures
Our measures of surface are the Acre of 4. rood; and the Rood of 40. square poles; so established by a statute of 33.E.1. Let them remain the same.
Measures of capacity.
The measures of capacity in use among us are of the following names and proportions.
the gill, 4. of which make a pint;
2. pints make a quart;
2. quarts a pottle;
2. pottles a gallon;
2 gallons a peck, dry measure;
8. gallons make a measure, called a firkin in liquid substances, and a bushel dry;
2. firkins or bushels, makes a measure called a rundlet, or kilderkin liquid, and a strike, dry;
2. kilderkins or strikes make a measure called a barrel liquid, and a coom dry; this last term being antient and little used;
2. barrels or cooms make a measure called a hogshead liquid, or a quarter dry; each being the quarter of a ton;
6. hogshead and a third make a tierce, or third of a ton;
2. hogsheads make a pipe, butt, or puncheon; and 2 pipes make a ton.

But no one of these measures is of a determinate capacity. The report of the committee of 1757.8. shews that the gallon is of various content: and that being the Unit, all the others must vary with it.
The gallon and bushel contain
224. and 1792. cubic inches, according to the standard wine gallon preserved at Guildhall;
231. and 1848. according to the statute of the 5th. Anne;
264.8 and 2118.4 according to the antient Rumford quart of 1228. examined by the committee;
265.5 and 2124. according to three standard bushels preserved in the Exchequer, to wit, one of H.7. without a rim; one dated 1091, supposed for 1591. or 1601. and one dated 1601.
266.25 and 2130. according to the antient Rumford gallon of 1228. examined by the committee;
268.75 and 2150. according to the Winchester bushel, as declared by stat. 13.14.W.3. which has been the model for some of the grain states;
271. less 2. spoonfuls, and 2168. less 16. spoonfuls, according to a standard gallon of H.7. and another dated 1601. marked E.E. both in the Exchequer;
271. and 2168. according to a standard gallon in the Exchequer, dated 1601, marked E. and called the corn gallon;
272. and 2176. according to three standard corn-gallons last mentioned, as measured in 1688. by an artist for the Commissioners of the Excise, generally used in the seaport towns, and by mercantile people, and thence introduced into some of the grain states;
277.18 and 2217.44 as established for the measure of coal by the statute 12. Anne;
278. and 2224. according to a standard bushel of H.7. with a copper rim, in the Exchequer;
278.4 and 2227.2 according to two standard pints of 1601. and 1602. in the Exchequer;
280. and 2240. according to the standard quart of 1601 in the exchequer;
282 and 2256. according to the standard gallon for beer and ale in the Treasury;
There are moreover varieties on these varieties from the barrel to the ton inclusive: for if the Barrel be of Herrings, it must contain 28. gallons by the stat. 13. El.c.11.

If of Wine, it must contain 31½ gallons by the stat. 2.H.6.c.11 and 1.R.3.c.15.
If of Beer or ale, it must contain 34. gallons by the stat.l.W.&M.c.24. and the higher measures in proportion.
In those of the U.S. which have not adopted the statutes of W. and M. and of Anne before cited, nor their substance, the wine gallon of 231. cubic inches rests on the authority of very long usage before the 5th. of Anne, the origin and foundation of which are unknown; the bushel is the Winchester bushel by the 11.H.7. undefined; and the barrel of ale 32. gallons, and of beer 36. gallons by the stat 23.H.8.c.4.
The Secretary of state is not informed whether there have been any and what alterations of these measures by the laws of the particular states.
It is proposed to retain this series of measures, but to fix the gallon to one determinate capacity as the unit of measure, both wet and dry; for convenience is in favor of abolishing the distinction even between wet and dry measures.
The wine gallon, whether of 224. or 231. cubic inches, may be altogether disregarded, as concerning principally the mercantile, and the wealthy, the least numerous part of the society, and the most capable of reducing one measure to another by calculation. The gallon is little used among the mass of farmers, whose chief habits and interests are in the size of the corn bushel.
Of the standard measures before stated two are principally distinguished in authority and practice. The statute bushel of 2150. cubic inches, which gives a gallon of 268.75 cubic inches, and the standard gallon of 1601. called the Corn gallon, of 271. or 272. cubic inches which has introduced the mercantile bushel of 2176. inches. The former of these is most used in some of the grain states, the latter in others. The middle term of 270. cubic inches may be taken as a mutual compromise of convenience, and as offering this general advantage, that the bushel being of 2160. cubic inches is exactly a cubic foot and a quarter, and so facilitates the conversion of wet and dry measures into solid contents and tonnage, and simplifies the connection of measures and weights, as will be shewn hereafter. It may be added in favor of this as a medium measure that eight of the standard or statute measures before enumerated are below this term, and nine above it.
The measures to be made for use being foursided, with rectangular sides and bottom,

The Pint will be 3. inches square and 3¾ I. deep;
The Quart 3. I. square and 7½ I. deep;
The Pottle 3. I. square and 15. I. deep, or 4½, 5, and 6. I.
The Gallon 6. I. square and 7½ I. deep, or 5, 6, and 9. I.
The Peck 6, 9, and 10. I.
The Half-bushel 12. I. square, and 7½ I. deep;
and the Bushel 12. I. square, and 15. I. deep, or 9, 15, and 16. I.
Cylindrical measures have the advantage of superior strength: but square ones have the greater advantage of enabling every one, who has a rule in his pocket to verify their contents, by measuring them. Moreover till the circle can be squared, the cylinder cannot be cubed, nor it’s contents exactly expressed in figures.
Let the measures of capacity then for the U.S. be
A gallon of 270. cubic inches;
The gallon to contain two pottles;
The pottle 2. quarts;
The quart 2. pints;
The pint 4. gills;
2. gallons to make a peck;
8. gallons a bushel or firkin;
2. bushels or firkins a strike or kilderkin;
2. strikes or kilderkins a coom or barrel;
2. cooms or barrels a quarter or hogshead;
A hogshead and a third one tierce;
2. hogsheads a pipe, butt, or puncheon; and 2. pipes a ton.
And let all measures of capacity of dry subjects be stricken with a strait strike.
Weights.
There are two series of weights in use among us; the one called Avoirdupois, the other Troy.
In the Avoirdupois series
The Pound is divided into 16. ounces;
The ounce into 16. drams;
The dram into 4. quarters.
In the Troy series,
The Pound is divided into 12 ounces;
The Ounce (according to the subdivision of the Apothecaries) into 8. drams;
The Dram into 3. scruples;
The Scruple into 20. grains.

According to the subdivision for gold and silver
The Ounce is divided into 20 pennyweight;
and the pennyweight into 24. grains.
so that the pound Troy contains 5760. grains, of which 7000. are requisite to make the pound avoirdupois. Of course the weight of the pound Troy is to that of the pound Avoirdupois as 5760. to 7000. or as 144. to 175.
It is remarkeable that this is exactly the proportion of the antient liquid gallon of Guildhall of 224. cubic inches to the corn gallon of 272. for 224. are to 272. as 144. to 175.
It is further remarkeable still that this is also the exact proportion between the specific weight of any measure of wheat, and of the same measure of water. For the statute bushel is of 64. pounds of wheat. Now as 144. to 175. so are 64. ℔. to 77.7. ℔. But 77.7 ℔. is known to be the weight of 2150.4 cubic inches of pure water; which is exactly the content of the Winchester bushel as declared by the stat. 13. 14. W. 3. That statute determined the bushel to be a cylinder of 18½ inches diameter, and 8. inches depth. Such a cylinder, as nearly as it can be cubed, and expressed in figures, contains 2150.425 cubic inches: a result which reflects authority on the declaration of parliament and induces a favorable opinion of the care with which they investigated the contents of the antient bushel, and also a belief that there might exist evidence of it as that day unknown to the committees of 1758. and 1759.
We find then in a continued proportion 64. to 77.7 as 224. to 272. and as 144. to 175. that is to say: the Specific weight of a measure of wheat, to that of the same measure of water, as the cubic contents of the wet gallon, to those of the dry; and as the weight of a pound Troy to that of a pound Avoirdupois.
This seems to have been so combined as to render it indifferent whether a thing were dealt out by weight or measure. For the dry gallon of wheat, and the liquid one of wine, were of the same weight; and the Avoirdupois pound of wheat, and Troy pound of wine were of the same measure. Water and the vinous liquors which enter most into commerce, are so nearly of a weight, that the difference, in moderate quantities, would be neglected by both buyer and seller; some of the wines being a little heavier, and some a little lighter than water.
Another remarkeable correspondence is that between weights  and solid measures. For 1000. ounces avoirdupois of pure water, fill a cubic foot with mathematical exactness.
What circumstances of the times, or purposes of barter or commerce, called for this combination of weights and measures with the subjects to be exchanged or purchased, are not now to be ascertained. But a triple set of exact proportionals representing weights, measures, and the things to be weighed and measured, and a relation so integral between weights and solid measures, must have been the result of design, and scientific calculation, and not a mere coincidence of hazard. It proves that the dry and wet measures the heavy and light weights must have been original parts of the system they compose: contrary to the opinion of the committee of 1757. 1758. who thought that the avoirdupois weight was not an antient weight of the kingdom, nor ever even a legal weight, but during a single year of the reign of H. 8. and therefore concluded, otherwise than will be here proposed, to suppress it altogether. Their opinion was founded chiefly on the silence of the laws as to this weight. But the harmony here developed in the system of weights and measures, of which the avoirdupois makes an essential member, corroborated by a general use, from very high antiquity, of that, or of a nearly similar weight under another name, seem stronger proofs that this is a legal weight, than the mere silence of the written laws is of the contrary.
Be this as it may, it is in such general use with us, that, on the principle of popular convenience, it’s higher denominations, at least, must be preserved. It is by the Avoirdupois pound and ounce that our citizens have been used to buy and sell. But the smaller subdivisions of drams and quarters, are not in use with them. On the other hand, they have been used to weigh their money and medecine with the pennyweights and grains, Troy weight, and are not in the habit of using the pounds and ounces of that series. It would be for their convenience then to suppress the pound and ounce Troy, and the dram and quarter avoirdupois; and to form into one series, the avoirdupois pound and ounce, and the Troy pennyweight and grain. The Avoirdupois ounce contains 18. pennyweight 5½ grains Troy weight. Divide it then into 18. pennyweight, and the pennyweight as heretofore into 24. grains, and the new pennyweight will contain between a third and a quarter of a grain more than the present Troy pennyweight; or more accurately, it will be to that as 875. to 864. a difference not to be noticed either in money or medicine below the denomination of an ounce.

But it will be necessary to refer these weights to a determinate mass of some substance, the specific gravity of which is invariable. Rain water is such a substance, and may be referred to every where and through all time. It has been found, by accurate experiments, that a cubic foot of rainwater weighs 1000. ounces avoirdupois, standard weights of the Exchequer. It is true that among these standard weights, the committee reports small variations. But this experiment must decide in favor of those particular weights, between which and an integral mass of water, so remarkeable a coincidence has been found. To render this standard more exact the water should be weighed always in the same temperature of air; as heat, by increasing it’s volume, lessens it’s specific gravity. The cellar of uniform temperature is best for this also.
Let it then be established that an ounce is of the weight of a cube of rainwater, of one tenth of a foot or rather that it is the thousandth part of the weight of a cubic foot of rain water weighed in the standard temperature; that the series of weights of the U.S. shall consist of pounds, ounces, pennyweights, and grains whereof
24. grains shall be one pennyweight;
18. pennyweight one ounce;
16. ounces one pound.
Coins.
Congress in 1786. established the Money unit at 375.64 Troy grains of pure silver. It is proposed to enlarge this by about the third of a grain in weight, or a mill in value; that is to say, to establish it at 376. (or more exactly 376.02985) instead of 375.64 grains, because it will be shewn that this, as the Unit of coin, will link in system with the Units of length, surface, capacity and weight, whenever it shall be thought proper to extend the decimal ratio through all these branches. It is to preserve the possibility of doing this that this very minute alteration is proposed.
We have this proportion then. 875. to 864. as 376.02985 grains Troy to 371.30261 the expression of the Unit in the new grains.
Let it be declared therefore that the Money unit, or Dollar of the U.S. shall contain 371.3 American grains of pure silver.
If nothing more then is proposed than to render uniform and stable the system we already possess, this may be effected on the plan herein detailed; the sum of which is 1. that the present measures of length be retained and fixed by an invariable standard: 2. that the measures of surface remain as they are, and be invariable also as the measures of length to which they are to refer: 3. that  the Unit of capacity, now so equivocal, be settled at a medium and convenient term, and defined by the same invariable measures of length: 4. that the more known terms in the two kinds of weights be retained, and reduced to one series, and that they be referred to a definite mass of some substance, the specific gravity of which never changes: and 5. that the quantity of pure silver in the money unit be expressed in parts of the weight so defined.
In the whole of this no change is proposed, except an insensible one in the Troy grain and pennyweight, and the very minute one in the Money unit.
II
But if it be thought that, either now, or at any future time, the citizens of the U.S. may be induced to undertake a thorough reformation of their whole system of measures, weights and coins, reducing every branch to the same decimal ratio already established in their coins, and thus bringing the calculation of the principal affairs of life within the arithmetic of every man who can multiply and divide plain numbers, greater changes will be necessary.
The Unit of measure is still that which must give law through the whole system: and from whatever unit we set out, the coincidences between the old and new ratios will be rare. All that can be done will be to chuse such an Unit as will produce the most of these. In this respect the Second rod has been found on trial to be far preferable to the Second pendulum.
Measures of length.
Let the Second rod then, as before described, be the Standard of measure; and let it be divided into five equal parts, each of which shall be called a Foot: for perhaps it may be better, generally to retain the name of the nearest present measure, where there is one tolerably near. It will be about one quarter of an inch shorter than the present foot.

Let the foot be divided into 10. inches;

 The Inch into 10. lines;
 The line into 10. points;

Let 10. feet made a decad;

 10. decads a rood;
 10. roods a furlong;
 10. furlongs a mile.



Superficial measures.
Superficial measures have been estimated, and so may continue to be, in squares of the measures of length, except in the case of lands, which have been estimated by squares called roods and acres. Let the Rood be equal to a square, every side of which is 100. feet. This will be 6.483 English feet less than the English rood every way, and 1311. square feet less in it’s whole contents; that is to say, about one eighth, in which proportion also, 4 rood will be less than the present acre.
Measures of capacity
Let the Unit of capacity be the cubic foot, to be called a Bushel. It will contain 1620.23 cubic inches English; be about ¼less than that before proposed to be adopted as a medium; 1/10 less than the bushel made from 8. of the Guildhall gallons, and 1/14 less than the bushel made from 8. Irish gallons of 217.6 cubic inches.

Let the bushel be divided into 10. pottles;

 Each pottle into 10. demi-pints;
 Each demi-pint into 10. metres, which will be of a cubic inch each.

Let 10. bushels be a quarter, and

10. quarters a last or double-ton.
 The measures for use being foursided and the sides and bottoms rectangular,
 The bushel will be a foot cube;
 The pottle 5. inches square and 4. inches deep;
 The demi-pint 2. inches square and 2½ inches deep;
 The Metre an inch cube.

Weights.
Let the weight of a cubic inch of rain-water or the thousandth part of a cubic foot be called an ounce; and let the ounce be divided into 10 double scruples; the double scruple into 10. carats; the carat into 10. minims or demi-grains, the minim into 10. mites.
Let 10. ounces make a pound; 10 pounds a stone; 10 stone a kental; 10 kental a hogshead.
Coins.
Let the Money-unit, or Dollar contain eleven twelfths of an ounce  of pure silver. This will be 376 Troy grains (or more exactly 376.02985 Troy grains,) which will be about a third of a grain (or more exactly .38985 of a grain) more than the present Unit. This with the twelfth of alloy, already established, will make the Dollar or Unit of the weight of an ounce, or of a cubic inch of rain water exactly. The series of Mills, Cents, Dimes, Dollars and Eagles to remain as already established.
The Second rod, or the Second pendulum, expressed in the measures of other countries, will give the proportion between their measures and those of the U.S.
Measures, weights, and coins thus referred to standards, unchangeable in their nature, (as is the length of a rod vibrating seconds, and the weight of a definite mass of rain water) will themselves be unchangeable. These standards too are such as to be accessible to all persons, in all times and places. The measures and weights derived from them fall in so nearly with some of those now in use, as to facilitate their introduction; and being arranged in decimal ratio, they are within the calculation of every one who possesses the first elements of arithmetic, and of easy comparison, both for foreigners and citizens, with the measures, weights, and coins of other countries.
A gradual introduction would lessen the inconveniences which might attend too sudden a substitution, even of an easier, for a more difficult system. After a given term, for instance, it might begin in the Custom houses, where the merchants would become familiarised to it. After a further term, it might be introduced into all legal proceedings, and merchants, and traders in foreign commodities, might be required to use it in their dealings with one another. After a still further term, all other descriptions of people might recieve it into common use.—Too long a postponement on the other hand, would increase the difficulties of it’s reception, with the increase of our population.

The measures, weights and coins of the Decimal system estimated in those of England now used in the U.S.


  
1. Measures of length.


  
Feet

Equivalent in English measure


The
  Point
.001

      .011 Inches




  
  Line 
.01 

    .117




  
  Inch 
.1  

   1.174

about 1/7 more than the English inch.


  
  Foot
1.   
{
  11.744736   .978728 Feet
}
about 1/48 less than the English foot.






  Decad
10.   

   9.787

about 1/48 less than the 10. feet rod of the carpenters.


  
  Rood
100.   

    97.872
    
about 1/16 less than the side of an English square rood.


  
  Furlong
1000.   

   978.728
    
about ⅓ more than the English furlong.


  
  Mile
10000.   

9787.28 

about 1 6/7 English mile: nearly the Scotch and Irish mile, and ½ the German.



2. Superficial measure.


  Rood.
square feet



  The Rood.
  1.
9579.085
about ⅛ less than the English Rood.




  
3. Measures of capacity.


  
  Bushels
cub. Inches



The
  Metre
.001

   1.6202




  
  Demipint
  .01 

  16.202

about 1/24 less than the English half pint.


  
  Pottle
  .1  

 162.022

about ⅙ more than the English pottle.


  
  Bushel
  1.   
{
  1620.229596620920160256     .937632868414884352 cub. feet
}
about ¼ less than the middle sized English bushel.





  
  Quarter
10.

     9.376

about ⅙ less than the English quarter.


  
  Last
100.

   93.763

about 1/7 more than the English Last.






                                                           4. Weights.
                       Pounds                  Avoirdupois                     Troy
The Mite               .00001                                                .041 grains about ⅕ less than the
    Minim or                                                                               English mite.
     Demi-grain        .0001                                                 .4102
                                                                                         about ⅕ less than the
                                                                                           Half-grain Troy.
    Carat.             .001                                                 4.102
                                                                                         about 1/40 more than the
                                                                                           Carat Troy.
    Double Scruple     .01                                                 41.021
                                                                                         about 1/40 more than two
                                                                                           scruples Troy.
    Ounce              .1                  .937632868414884352 oz  {410.214379931511904} about 1/16 less
                                                                                                                  {    85461 oz.} than the Ounce
                                                                                                                                                                                 avoirdupois
    Pound             1.                 {9.376                  }                                                          .712175℔ about ¼ less than the
                                         { .586020540093 ℔}                                                                                                                               Pound Troy
    Stone             10.                  {93.763 oz. }                    71.217 about ¼ less than the
                                                                                                                                    Eng. Stone of 8. ℔
                                           { 5.8602 ℔     }          
                                                                                                          
                                                                                                                                        
    Kental           100.                 {937.632 oz.      }               71.217 about 4/10 less than the
                                          { 58.602 ℔ }                                                                           Eng. Kental of 100.
                                                                                                          avoirdupois.
    Hogshead        1000.                 {9376.328 oz.       }             712.175   ℔. avoirdupois.
                                          { 586.0205 ℔ }



  
5. Coins.

  

  Dollars



The
  Mill
.001

  


  
  Cent
  .01 

  


  
  Dime
  .1  
Troy grains



  
  Dollar
  1.   
  
    
      {
      376.02985
      pure silver
     
    
      34.18453
      alloy
    
    
      410.21438
      
     
  


  
Eagle
10.   





   
   In the Second pendulum with a Spherical Bob, call the distance between the centers of suspension and of the Bob, 2 x 19.575, or 2d. and the radius of the Bob = r. Then 2d : r :: r : r²/2d and ⅖ of this last proportional expresses the displacement of the center of oscillation, to wit 2rr/5 x 2d = rr/5d. 2 inches have been proposed as a proper diameter for such a Bob. In that case r. will be = 1. I and rr/5d = 1/97.87 I. In the Cylindrical Second rod, call the length of the rod 3 x 19.575, or 3d. and it’s radius = r. and rr/2 x 3d = rr/6d will express the displacement of the center of oscillation. It is thought the rod will be sufficiently inflexible if it be ⅕ of an inch in diameter. Then r. will be = .1 I. and = rr/6d = 1/11745I. which is but the 120th. Part of the displacement in the case of the pendulum, with a Spherical Bob; and but the 689710th. part of the whole length of the rod. If the rod be even of half an inch diameter, the displacement will be but 1/1879 of an inch, or 1/110356 of the length of the rod.




   
   Sr. Isaac Newton computes the pendulum for 45.° to be 36. pouces 8.428 lignes. Picard made the English foot 11. pouces 2.6 lignes, and Dr. Maskelyne 11. pouces 3.11 lignes. D’Alembert states it at 11. pouces 3. lignes, which has been used in these calculations as a middle term, and gives us 36 po.—8.428 li. = 39.1491 inches. This length for the pendulum of 45.° had been adopted in this report before the Bishop of Autun’s proposition was known here. He relies on Mairan’s ratio for the length of the pendulum in the latitude of Paris, to wit, 504 : 257 :: 72. pouces to a 4th. proportional, which will be 36.71428 pouces = 39.1619 inches, the length of the pendulum for Lat. 48°—50.’ The difference between this and the pendulum for 45.° is .0113 of an inch: so that the pendulum for 45.° would be estimated according to Mairan at 39.1619—.0113 = 39.1506 inches, almost precisely the same with Newton’s computation herein adopted.




   
   Sr. Isaac Newton’s computations for the different degrees of latitude from 30.° to 45.° are as follows.






  


pieds
lignes

pieds
lignes


30°
3 “
7.948
42°
3 “
8.327


35.
3 “
8.099
43.
3 “
8.361


40.
3 “
8.261
44
3 “
8.394


41.
3 “
8.294
45
3 “
8.428




   
   ‘Virga penduli in horologio tres pedes longa, paulo quidem longior erit tempore aestivo quam hiberno; sed excessu quartam partem lineae unius vix superante.—Virga ferrea pedes tres longa, tempore hyberno, in Anglia, brevior est, quam tempore aestivo, sexta parte lineae unius, quantum sentio.’ Newt. Princip. L. 3. prop. 20. prob. 4.




   
   Or more exactly 144 : 175 :: 224 : 272.2




   
   Or more exactly 62.5 : 1728 :: 77.7 : 2150.39




   
   The Merchants weight.




   
   The English rood contains 10890 square feet = 104.355 f. square


 